Citation Nr: 1505998	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a mental disorder.

In October 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current psychiatric disorder, variously diagnosed as anxiety, depression, posttraumatic stress disorder (PTSD), bipolar disorder, and schizophrenia, was caused by his service.  He contends that while in basic training, he had seen or had been told that another soldier had been shot by an M-20, and that he had also seen or had been told that a solider had fallen off the top of a fence and broken his neck.  These events reportedly caused him to experience fear and sleep trouble, and he sought treatment for his symptoms at that time.  

First, the Board notes that records may be outstanding.  The Veteran contends that he sought treatment for his psychiatric symptoms while in service at the Fort Dix, New Jersey mental health clinic or hospital.  His service treatment records do not demonstrate any such treatment.  However, further search should be made for any separately stored records.

The Veteran also contends that he first sought treatment at the VA for psychiatric symptoms in 1989 or 1990, but he has not stated at which VA facility he sought such treatment.  On remand, such information should be requested from the Veteran and any outstanding VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service center all available psychiatric records dated from September 1979 to February 1980 during the Veteran's basic training in Fort Dix, New Jersey.  The request should specify that a search be conducted for any separately stored hospitalization or mental health records.  If no records exist for this period of time, a negative response must be received. 

2.  Request all VA treatment records from the Fort Dix, New Jersey, VA facility, dated from September 1979 to February 1980.  If no treatment records exist for this period of time, a negative response must be received. 

3. Request that the Veteran identify the VA facility from which he obtained treatment in 1989 and 1990, and then request all available records from that facility for that time period.  If no treatment records exist for this period of time, a negative response must be received.

4.  If any records are located showing treatment for psychiatric symptoms in service or within a year after service, then schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder(s).  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 

Is it at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include the diagnosed anxiety, depression, PTSD, bipolar disorder, and schizophrenia, was caused or aggravated by the Veteran's active service?  The examiner should address each psychiatric disability diagnosed during the appeal period, to include anxiety, depression, PTSD, bipolar disorder, and schizophrenia.  If the examiner determines that the Veteran does not suffer from one or more of these disabilities, the rationale for that conclusion is requested.

5. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




